
	

113 HR 2088 IH: To direct the Secretary of Veterans Affairs to carry out a pilot program to establish claims adjudication centers of excellence.
U.S. House of Representatives
2013-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2088
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2013
			Mr. Michaud (for
			 himself, Mr. McIntyre,
			 Ms. Kuster,
			 Ms. Brownley of California,
			 Mrs. McCarthy of New York,
			 Ms. Frankel of Florida,
			 Ms. Lee of California,
			 Mr. Heck of Nevada,
			 Ms. Brown of Florida,
			 Mrs. Bustos,
			 Mr. Bishop of New York, and
			 Mr. Kilmer) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to carry out
		  a pilot program to establish claims adjudication centers of
		  excellence.
	
	
		1.Department of Veterans
			 Affairs pilot program on claims adjudication centers of excellence
			(a)Pilot
			 programThe Secretary shall
			 carry out a three-year pilot program under which the Secretary shall establish
			 in the Department of Veterans Affairs 12 claims adjudication centers of
			 excellence in accordance with this section.
			(b)Selection of
			 locationsThe Secretary shall select the three highest performing
			 regional offices in each of the four areas of the Veterans Benefits
			 Administration as the locations of the centers of excellence. To determine
			 which of the regional offices are the three highest performing, the Secretary
			 shall evaluate the quality and accuracy ratings of each of the regional offices
			 and the average number of days a claim submitted to each of the regional
			 offices is pending.
			(c)Focus of
			 centers
				(1)Selection of
			 medical conditionsEach center of excellence established under
			 this section shall focus on adjudicating claims relating to one medical
			 condition selected by the Secretary. The Secretary shall select medical
			 conditions for such purpose that are among the most complex and time consuming,
			 for purposes of adjudication, and that occur commonly enough to support the
			 work of the centers.
				(2)Adjudication of
			 other claimsIf no claims relating to the medical condition which
			 is the focus of a center are pending adjudication, employees of the center
			 shall adjudicate claims relating to other medical conditions.
				(d)Employees
				(1)Employee
			 trainingEach employee of a center of excellence established
			 under this section shall—
					(A)receive specific
			 training related to the medical condition on which the center where the
			 employee is employed is focused;
					(B)be required to
			 pass an examination designed to certify the employee’s ability to adjudicate
			 claims relating to such medical condition to a high performing standard;
			 and
					(C)work primarily, to
			 the extent practicable, adjudicating claims for which the employee has received
			 specialized training.
					(2)Employment at
			 more than one center
					(A)Concurrent
			 employmentNo employee may be employed concurrently at more than
			 one center established under this section.
					(B)Subsequent
			 employmentIf the Secretary determines appropriate, an employee
			 may move from one center to another as long as the employee receives
			 specialized training appropriate for the center to which the employee
			 moves.
					(3)Additional full
			 time employees authorizedThe Secretary may assign additional
			 full-time employees to a regional office designated as a center of excellence
			 under this section as the Secretary determines necessary. For any full-time
			 employee of a regional office who is assigned to a center of excellence under
			 this section, the director of the regional office shall hire an additional
			 full-time employee at the regional office.
				(e)Deadline for
			 selection of medical conditionsThe Secretary of Veterans Affairs
			 shall select the medical conditions on which the claims adjudication centers of
			 excellence established under this section shall focus by not later than 90 days
			 after the date of the enactment of this Act.
			
